LOCORR INVESTMENT TRUST SIXTH AMENDMENT TO THE DISTRIBUTION AGREEMENT THIS SIXTH AMENDMENT dated as of the 5th day of March, 2015, to the Distribution Agreement, dated as of February 14, 2011, as amended December 2, 2011, April 11, 2013, May 10, 2013, November 18, 2013 and April 1, 2014 (the “Agreement”), is entered into by and between LOCORR INVESTMENT TRUST, an Ohio business trust, (the “Trust”) and QUASAR DISTRIBUTORS, LLC, (the “Distributor”). RECITALS WHEREAS, the parties have entered into the Agreement; and WHEREAS, the Trust and the Distributor desire to amend the Agreement to add a fund; and WHEREAS, Section 11 (B.) of the Agreement allows for its amendment by a written instrument executed by both parties. NOW, THEREFORE, the parties agree as follows: Amended Exhibit A of the Agreement is hereby superseded and replaced with Amended Exhibit A attached hereto. Except to the extent amended hereby, the Agreement shall remain in full force and effect. IN WITNESS WHEREOF, the parties hereto have caused this Sixth Amendment to be executed by a duly authorized officer on one or more counterparts as of the date and year first written above. LOCORR INVESTMENT TRUST QUASAR DISTRIBUTORS, LLC By: By: Name: Name: James R. Schoenike Title: Title: President 3/2015 1 Amended Exhibit A to the Distribution Agreement Separate Series of LoCorr Investment Trust Name of Series LoCorr Managed Futures Strategy Fund LoCorr Long/Short Commodities Strategy Fund LoCorr Long/Short Equity Fund LoCorr Spectrum Income Fund LoCorr Market Trend Fund LoCorr Multi-Strategy Fund 3/2015 2
